Citation Nr: 0305865	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-04 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for spina bifida 
occulta, S1.

2.  Entitlement to service connection for a pelvic disorder.

3.  Entitlement to service connection for a tailbone 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a tibia disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to August 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims for 
service connection for the five disorders listed on the cover 
page of this decision.  The veteran filed a timely appeal to 
these adverse determinations.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  Spina bifida occulta is a congenital defect.

3.  The pre-service spina bifida defect did not undergo a 
chronic increase in severity during service beyond normal 
progression nor is there any additional spina bifida 
disability that resulted from a superimposed injury or 
disease that occurred during service.

4.  There is no medical evidence showing the existence of a 
current disorder of the pelvis.

5.  There is no medical evidence showing the existence of a 
current disorder of the tailbone .

6.  There is no medical evidence showing the existence of a 
current disorder of the back.

7.  There is no medical evidence showing the existence of a 
current disorder of the tibia.


CONCLUSIONS OF LAW

1.  Spina bifida occulta is not a disease or injury within 
the meaning of applicable law or regulations providing 
compensation benefits. 38 C.F.R. §§ 3.303(c), 4.9 (2002).

2.   The veteran's preexisting spina bifida defect was not 
aggravated by service. 38 U.S.C.A. §§ 1111, 1153 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303, 3.306 (2002).

3.  A pelvic disorder was neither incurred in nor aggravated 
by the veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).   

4.  A tailbone disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).   

5.  A back disorder was neither incurred in nor aggravated by 
the veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).   

6.  A tibia disorder was neither incurred in nor aggravated 
by the veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate her claims, as well as notice of the specific 
legal criteria necessary to substantiate her claims.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in June 2001, in the statement of the 
case (SOC) issued in March 2002, and in correspondence to the 
veteran have provided her with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate her claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in December 2002, VA advised the veteran of 
the recent enactment of the VCAA, and provided her with 
detailed information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  This letter described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and her representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claims.  The Board concludes that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment notes, and a VA examination report, 
including x-rays of the veteran's spine, pelvis and tibias, 
and several personal statements made by the veteran and her 
representative in support of her claim.  The RO has obtained 
all pertinent records regarding the issues on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate her claims.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate her claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background

A review of the veteran's service medical records reveals 
that in October 1997, she was seen for complaints of pain in 
the upper thigh of 3 weeks' duration, which occurred when 
doing certain physical activities.  The veteran's right hip 
had a full range of motion, but was painful on flexion, 
extension and rotation.  X-rays revealed no evidence of any 
fracture.  The examiner rendered a diagnosis of muscle 
strain, and sent the veteran to physical therapy for 
evaluation and treatment.

The accompanying physical therapy note indicated that the 
veteran complained of right groin pain of 3 weeks' duration, 
with increased symptoms with long strides.  It was noted that 
she was in the second week of advanced infantry training.  X-
rays were taken, which showed no evidence of any obvious 
fracture.  Following an examination, the examiner rendered a 
diagnosis of right groin strain, rule out stress fracture of 
the iliac/pubic region.

The veteran was again seen in April 1998, at which time she 
complained of back pain which radiated down both legs 
following a motor vehicle accident the week prior.  Following 
an examination, the examiner rendered a diagnosis of low back 
pain - strain, with radiation, but no neurological deficits.

In February 1999, the veteran presented with complaints of 
inner thigh pain of 3 days' duration and tailbone pain of 6 
months' duration.  She reported that she recently completed a 
12-mile ruck march and had felt inner thigh and bilateral 
tibial pain since that time.  She denied any direct trauma or 
falls during the ruck march.  She reported that there was no 
history of any trauma to the tailbone, but that it had hurt 
since the time of a motor vehicle accident in April 1998, and 
worsened with running.  Following an examination, the 
examiner rendered a diagnosis of rule out right pelvis and 
bilateral tibia stress fractures/coccygodynia.  X-rays of the 
veteran's coccyx and pelvis showed normal mineralization and 
alignment of the sacrum and coccyx, with some irregularity of 
the pubis symphysis without focal sclerosis or fracture.  The 
impression was of a developing stress fracture of the left 
distal tibia, and stress reaction versus early stress 
fracture within the distal right tibia.  A bone scan was 
recommended to confirm this diagnosis.

In March 1999, the veteran presented for discussion of the 
results of the bone scan of her bilateral shins and pelvis.  
The examiner stated that the bone scans results were normal, 
with no evidence of any fracture.  The actual bone scan 
report, dated in March 1999, indicates a normal study of the 
pelvis and tibias, with "no scintigraphic bony abnormality 
to explain the patient's symptoms."  

The veteran was again seen in June 1999 for similar 
complaints, at which time a diagnosis of chronic pelvic and 
coccyx pain was rendered.  A repeat bone scan was 
recommended.

In August 1999, the veteran presented for a follow-up 
examination for her tailbone and pelvic pain.  The examiner 
noted that the veteran had had 2 bone scans with no evidence 
for the source of her pain.  X-rays had shown minimal 
irregularity of pelvic ramus.  The final impression was of 
pelvic pain of unclear etiology.

In December 1999, the veteran presented with complaints of 
pelvic pain for the past year following a 20-kilometer road 
march.  The examiner rendered a diagnosis of osteitis pubis.  
A treatment report a few days later indicated a diagnosis of 
chronic pelvic pain - osteitis pubis.

In January 2000, the veteran underwent a physical examination 
as part of a Medical Board examination.  At that time, she 
reported having first developed perineal pain following a 
road march in basic training in August 1997.  She was given a 
physical profile at that time.  This pain reportedly resolved 
until February 1999, when after a 20 kilometer road march she 
had a recurrence of these symptoms.  She described the pain 
as being located deep in the perineal region where both legs 
joined the torso.  She stated that this pain occurred with 
impact bearing activities such as running, walking for 
prolonged periods, and jumping, as well as with activities in 
which she forcefully moved her legs such as bike riding or 
swimming.  She was unable to run, ruck march, or do any 
aerobic event for her physical training test.  The symptoms 
primarily affected her ability to do physical training and go 
to the field.  General physical examination was normal.  
There was tenderness to palpation at the pubis, and pain with 
extreme abduction.  The hips had a full range of motion, and 
the lower extremities were neurovascularly intact.  The hips, 
knees, and ankles were nontender to palpation.  The pelvic 
examination was normal.  X-rays revealed sclerosis of the 
pubic symphysis.  A bone scan was negative.  The examiner 
rendered a diagnosis of chronic pelvic pain (medically 
unacceptable).  

A report of Medical Evaluation Board (MEB) Proceedings dated 
in March 2000 indicates that the veteran was determined to be 
suffering from chronic pelvic pain which began in 1997, was 
incurred while entitled to base pay, and did not exist prior 
to service.  The section reserved for inservice aggravation 
indicated that this was not applicable.  The veteran was 
referred to a Physical Evaluation Board (PEB), which agreed 
with the findings and recommendation of the MEB, as did the 
veteran.  She was discharged in August 2000.

The only post-service relevant medical evidence consists of 
the report of a VA medical examination conducted in March 
2001.  At that time, the veteran complained of a painful 
lower back which sometimes felt "heavy."  She described 
this pain as fairly constant, and stated that activity 
increased her discomfort.  She reported occasional sharp 
pain.  She also complained of aching in both legs, with 
occasional prickly radiation down the legs.  She reported 
that all of these symptoms had been going on since 1998, with 
no change in symptoms.  She indicated that she began to 
gradually experience low back pain after coming out of 
advanced infantry training, and that she had never had any 
injury to her back, either in service or after discharge.

On physical examination, the veteran did not appear to be in 
any pain, and walked well with a normal heel-toe gait.  Her 
posture was good, her pelvis was symmetrical, and the 
lumbosacral spine alignment was normal.  Both legs were equal 
in length, and there was no spasm of the paravertebral 
muscles.  Muscle tone was good, with no atrophy.  There was 
no scoliosis or kyphosis present.  Range of motion testing 
revealed flexion forward to 75 degrees, with complaints of 
pain at the end of motion, extension backward to 30 degrees, 
without pain, lateral flexion to the right and left to 30 
degrees, without pain, and rotation to the right and left to 
30 degrees, with complaints of pain.  Both lower limbs were 
negative for any neurological deficiency.  Straight leg 
raising was to 80 degrees with a complaint of back pain, but 
Lasegue test was negative.  Sacroiliac strain was not 
painful.  Examination of the sacrum and coccyx revealed 
tenderness at the sacrococcygeal area.  Examination of the 
legs was normal, with no complaint of pain along the shin 
bones.  X-rays of the lumbosacral spine were essentially 
normal, save for evidence of spina bifida occulta at the S1 
level.  An x-ray of the pelvis was normal, without any 
pathology of the sacrococcygeal region.  X-rays of both legs 
were also normal.  The examiner rendered a diagnosis of a 
history of chronic back pain and leg pain, with no objective 
evidence of any orthopedic pathology.  The examiner also 
stated that the veteran's spina bifida occulta at the S1 
level was developmental and not symptomatic.

Analysis

I.  Spina Bifida Occulta

In evaluating the veteran's claim for service connection for 
spinal bifida occulta, the Board determines that the law 
concerning awards of service connection for congenital and 
developmental defects is dispositive in this case.  In this 
regard, 38 C.F.R. § 3.303(c) (2002) provides that spina 
bifida is not considered to be a disease or injury within the 
meaning of applicable legislation governing the award of 
compensation benefits.  See also Godfrey v. Brown, 7 Vet. 
App. 398, 401 (1995) (noting that Webster's Medical Desk 
Dictionary, 667, 422 (1986) defines spina bifida as "a 
congenital cleft of the vertebral column with hernial 
protrusion of the meninges.").  As such, regardless of the 
character or the quality of any evidence which the veteran 
could submit, a strictly congenital defect, such as spina 
bifida occulta, cannot be recognized as a disability under 
the terms of the VA's Schedule for Rating Disabilities, and 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board observes that there is an exception to this 
otherwise hard and fast rule in cases where there is medical 
evidence showing that a pre-existing congenital defect was 
aggravated during service by "superimposed" disease or 
injury.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993); cf. VAOPGCPREC 11-99 (Sept. 2, 
1999).  However, in this case, the Board observes that not 
only is there no evidence that the veteran's spina bifida was 
aggravated during service by a superimposed disease or 
injury, but the current evidence, including the March 2001 VA 
examination, also shows that veteran's spina bifida is 
completely asymptomatic.  

Therefore, the Board finds no basis upon which a grant of 
service connection for spina bifida occulta, S1, can be 
predicated, and must deny this claim.

II.  Disorders of the Pelvis, Tailbone, Back and Tibia

Following a review of the medical evidence of record, the 
Board has found no competent medical evidence which 
establishes that the veteran is suffering from a disorder of 
the pelvis, tailbone, back or tibia.  On the contrary, the 
only relevant post-service medical evidence, i.e., the report 
of the March 2001 VA examination, specifically determined 
following a complete physical examination and x-rays that 
there was no objective evidence of any orthopedic pathology 
whatsoever.  The only diagnosis was of a "history of" 
chronic back pain and leg pain.  In this regard, the Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, as opposed to mere complaints 
or symptoms, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Therefore, the Board determines that the preponderance of the 
evidence indicates that the veteran does not currently suffer 
from disorders of the pelvis, tailbone, back or tibia for 
which service connection could be granted.  As a valid 
service connection claim requires medical evidence of a 
current disability, the veteran's claims for service 
connection for these disorders must be denied.  The Court has 
held that "[i]n order for the veteran to be awarded a rating 
for service-connected [disability], there must be evidence 
both of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").

As a final matter, the Board acknowledges the contentions set 
forth by the veteran's representative in a VA Form 646, 
Statement of Representative in Appealed Case, that service 
connection should be granted based on the inservice diagnoses 
of stress fractures of the right and left tibias and osteitis 
pubis.  However, the Board observes that while diagnoses of a 
stress fracture of the left tibia and a stress reaction 
versus an early stress fracture of the right tibia were 
rendered following x-rays in February 1999, the examiner also 
recommended that the veteran undergo a bone scan to confirm 
this diagnosis.  The recommended bone scan, conducted in 
March 1999, not only failed to confirm this diagnosis, but 
refuted it, specifically showing no evidence of any fractures 
of either tibia and "no scintigraphic bony abnormality to 
explain the patient's symptoms."  Similarly, while diagnoses 
of osteitis pubis were rendered in August and December 1999, 
a subsequent bone scan of the pelvis in January 2000 was 
negative, and the examiner did not repeat the diagnosis of 
osteitis pubis, but rather diagnosed only the more general 
"chronic pelvic pain."  While the Board has considered 
whether the use of the term "chronic" in service 
establishes a chronic disability subject to service 
connection, in this case the entity described as "chronic" 
was "pelvic pain," which is itself not an underlying 
disability, or possibly osteitis pubis, which had not been 
demonstrated at all post service.  In any event, the post 
service evidence that simply does not support the presence of 
a chronic disability has undermined the probative weight of 
the term "chronic" in service.  Accordingly, the Board 
finds that, absent current medical evidence of any of these 
disorders, service connection for a disorder of the pelvis, 
tailbone, back or tibia is not warranted.




ORDER

Service connection for spina bifida occulta, S1, is denied.

Service connection for a pelvic disorder is denied.

Service connection for a tailbone disorder is denied.

Service connection for a back disorder is denied.

Service connection for a tibia disorder is denied.


	                        
____________________________________________
	RICHARD B. FRANK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

